HEUISLER, J.
The Court being of the opinion that street railway cars are excepted from the operation of the Act of 1918, Chapter 85, both by the express provision of Section 134 of said act and by implication, because of the physical impossibility of their compliance with the terms of said act (State, use of Stumpf, vs. Baltimore and Belair Electric Railway Company, 133 Md. 411), it follows that no jurisdiction was vested in the Traffic Court to impose a fine upon the traversers for a violation of the provisions of said act, and, therefore, the traversers are “not guilty”.